PER CURIAM.
H. Paul Hett appeals the trial court’s final order and judgment of dismissal granting appellees’ motion to quash service of process. The order was entered because Hett, the plaintiff, had not served initial process upon either defendant within 120 days. See Fla.R.Civ.P. 1.070(j).
We strike from the final order and judgment of dismissal the sentence, “ORDERED AND ADJUDGED that Plaintiff take nothing by his action and Defendants go hence without day.” Rule 1.070(j) states that where an action is dismissed for failure to timely serve the initial process and initial pleading, “the action shall be dismissed without prejudice.” Otherwise, the final order and judgment of dismissal is affirmed.
SCHOONOVER, A.C.J., and FRANK and PARKER, JJ., concur.